W. Allen, J.
The first count of the declaration is for the - conversion of personal property of the plaintiff, and possession *269under a claim of right by the plaintiff is sufficient title against one who has no right. The court correctly ruled that the entering upon the land and cutting the trees by the plaintiff’s agents and servants, under a claim of right, operated to put the plaintiff into possession of such timber as they severed. 2 Greenl. Ev. § 637. Shaw v. Kaler, 106 Mass. 448. Burke v. Savage, 13 Allen, 408. The defendant justified only under Van Wert; but either the deed from him to Putnam, or the deed to the plaintiff, was sufficient to divest him of all right.
The other counts are not for an injury land of which the plaintiff was seised or possessed, but for preventing him from exercising a right which it is alleged he had in the land. The second count alleges that the plaintiff was seised of standing timber, and that his estate therein was determinable upon his failure to do a certain act, namely, to cut and remove the trees within a limited time; and that the defendant by force prevented him from doing the act. The third count- alleges the possession of the timber by the plaintiff, with the right to cut and remove it within the time limited, and that the defendant forcibly prevented the plaintiff from cutting and removing it. Neither count alleges an entry upon, or an injury to, the plaintiff’s possession, but both allege an interference with the plaintiff’s right to cut and remove the standing timber. ' To sustain these counts, it is not sufficient to prove that the plaintiff had the seisin or the possession of the trees, but he must show that he had the right to cut and remove them. He may have had seisin sufficient to maintain a writ of entry, or a possession sufficient to maintain trespass, without a right to sever the trees. These counts are not for a trespass upon, or injury to, the real estate of the plaintiff, but for special consequential damages alleged to have been caused by threats and force used to the plaintiff personally, whereby he was prevented from entering upon and enjoying a particular right he had in the trees; and they can be maintained only by proving that he had the right alleged. Actual possession under a claim of right, with the intention to cut the standing timber, even if sufficient to support an action of trespass against one violating that possession without right, would not be proof of, or equivalent to, a right to cut the timber. The evidence in the case does not show a trespass *270upon the land or to the person, but only that the defendant, by asserting a right and by threats, prevented the plaintiff from cutting the trees standing on the land. Whether the action could be maintained by proof of such an interference with a right, need not be considered, as it is clear that the evidence did not show that the right existed.
The deed from Van Wert to Ellen M. Putnam conveyed to her all that had been reserved in the deed from him to Butler; the deed from Butler to Ellen M. Putnam conveyed to her all that had not been reserved in the deed to him from Van Wert. The two deeds gave to her the entire estate and interest in the land, and that passed to Homer by her deed to him. Her subsequent deed of the timber to the plaintiff conveyed nothing to him, because she had neither right nor seisin to convey, and any entry of the plaintiff under it, even if it amounted to a disseisin and gave him a possession which he could maintain against á stranger, gave him no substantive right to sever and remove the timber. Slater v. Rawson, 6 Met. 439. White v. Foster, 102 Mass. 375. Lamb v. Pierce, 113 Mass. 72. Chester Emery Co. v. Lucas, 112 Mass. 424. Clap v. Draper, 4 Mass. 266.

Exceptions of both parties overruled.